Case 2:13-cr-00072-JAM Document 95 Filed 10/27/20 Page 1 of 1

 

FILED
UNITED STATES DISTRICT COURT October 27, 2020
EASTERN DISTRICT OF CALIFORNIA

CLERK, US DSITRICT COURT
EASTERN DISTRICT OF
CALIFORNIA

 

 

 

UNITED STATES OF AMERICA, Case No. 2:13-CR-00072-JAM-1
Plaintiff,
V. ORDER FOR RELEASE OF
PERSON IN CUSTODY
MICHAEL FREDERICK HESSE
Defendant.

 

 

 

TO: UNITED STATES MARSHAL:
This is to authorize and direct you to release MICHAEL FREDERICK HESSE —
Case No.: 2:13-CR-00072-JAM-1; Charge: 18 U.S.C. § 3606 — from custody for

 

the following reasons:

Release on Personal Recognizance

Bail Posted in the Sum of $

 

Unsecured Appearance Bond $

 

Appearance Bond with 10% Deposit
(Other):_ Defendant sentenced to a term of

imprisonment of TIME SERVED.

Issued at Sacramento, California on 10/27/2020 at 10:20 AM.

we FLAY ene

(fon A. Mendez, us. District A urt Judge

 
